First, appellant claimed that his trial counsel failed to file a
                motion to compel discovery. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. The State
                maintained an open-file policy. Appellant failed to identify with any
                specificity discovery that was withheld by the State or that should have
                been sought by counsel. Appellant failed to demonstrate that there was a
                reasonable probability that he would not have pleaded guilty and would
                have insisted on going to trial had his counsel filed a motion to compel
                discovery. Therefore, we conclude that the district court did not err in
                denying this claim.
                            Second, appellant claimed that his trial counsel failed to meet
                with him and coerced his guilty plea due to the lack of preparation and
                communication. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. During the plea
                canvass, appellant acknowledged that he had discussed his plea
                agreement with his counsel, that he understood the plea agreement and
                had no questions, and that his plea was not the product of threats or
                coercion. Appellant failed to demonstrate that further meetings with
                counsel and further preparation would have had a reasonable probability
                of altering his decision to enter a guilty plea. Therefore, we conclude that
                the district court did not err in denying this claim.
                            Third, appellant claimed that his trial counsel told him he
                would receive a sentence of two to five years, that other charges would be
                dropped, and that his bail would be reduced. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. Appellant was personally canvassed about the potential
                sentence and appellant indicated that he understood that he could receive
                a sentence of up to ten years for the battery charge and a sentence of five
SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                to twenty years if he were adjudicated a small habitual criminal.
                Pursuant to the plea agreement, the State retained the right to argue for
                small habitual criminal treatment but agreed to the dismissal of other
                charges. The plea agreement does not contain any promise of a bail
                reduction. 2 Appellant affirmatively acknowledged that no promises
                beyond those contained in the plea agreement were made to him.
                Therefore, we conclude that the district court did not err in denying this
                claim. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                                       J.
                                                       Hardesty


                                                       p  cp.7.01.
                                                        Parraguirre
                                                                                       J.



                                                                                       J.



                cc: Hon. James M. Bixler, District Judge
                     Alton Walker, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                        2   Counsel unsuccessfully litigated a post-plea motion for reduction of
                bail.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A

                                             4.